Citation Nr: 1536329	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  05-13 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, to include as secondary to PTSD.

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to PTSD.

4.  Entitlement to service connection for sleep apnea, to include as secondary to PTSD.

5.  Entitlement to service connection for Parkinson's disease, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney
ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to January 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal of November 2004 and June 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran's claim for entitlement to service connection for Parkinson's disease was denied in the June 2012 rating decision, to which the Veteran perfected an appeal.

The matters of entitlement to service connection for PTSD, hypertension, erectile dysfunction, and sleep apnea were denied in the November 2004 rating decision.  The Veteran perfected an appeal with respect to these matters, which ultimately led to a November 2007 Board decision denying the claims.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), resulting in a December 2009 Memorandum Decision vacating the Board's decision with respect to these issues and remanding the claims to the Board.  These matters were then remanded by the Board in November 2010 and June 2013 for further evidentiary development.

The Board notes that the Veteran's claims were originally organized under two separate docket numbers as a result of the timing of the Veteran's service connection claim for Parkinson's disease and his appeal to the Court for the other issues.  However, the Board has combined all five issues onto one docket.

In May 2007, the Veteran presented testimony at a Travel Board hearing at the RO before a Veterans Law Judge.  The Veteran's Law Judge who conducted the May 2007 hearing has retired.  In a May 205 letter, the Veteran was offered another hearing before a different Veterans Law Judge who would ultimately decide this appeal.  The Veteran did not respond to the Board's letter asking if he desired a hearing before another Veterans Law Judge pursuant to 38 U.S.C.A. § 7197(c) (West 2002); 38 C.F.R. § 20.707 (2014).  The Board will thus consider the testimony and any evidence presented at the May 2007 proceeding.

The Board notes the holding in Clemmons v. Shinseki, 23 Vet. App. 1 (2009), with respect to psychiatric claims.  However, in light of the Veteran's withdrawal of his service connection claim for schizophrenia and depression, as adjudicated in the Board's June 2013 decision, and the lack of evidence of any other diagnosed psychiatric conditions, the Board has kept the Veteran's service connection claim for PTSD limited to that specific disability.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  The Board also reviewed files on Virtual VA to ensure that all evidence of record was considered in rendering its decision.

The issue of entitlement to service connection for Parkinson's disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran currently has posttraumatic stress disorder (PTSD).

2.  The preponderance of the evidence is against a finding that the Veteran's erectile dysfunction is related to a disease, injury, or event in service, to include any service-connected disability.

3.  The preponderance of the evidence is against a finding that the Veteran's hypertension is related to a disease, injury, or event in service, to include any service-connected disability.

4.  The preponderance of the evidence is against a finding that the Veteran's sleep apnea is related to a disease, injury, or event in service, to include any service-connected disability.


CONCLUSIONS OF LAW

1.  Posttraumatic stress disorder (PTSD) was not incurred in active duty service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.307 (2014).

2.  Erectile dysfunction was not incurred in or aggravated by service and is not proximately due to or the result of any service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).

3.  Hypertension was not incurred in or aggravated by service and is not proximately due to or the result of any service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).

4.  Sleep apnea was not incurred in or aggravated by service and is not proximately due to or the result of any service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Compliance with Stegall

As noted in the Introduction, the Board remanded this matter most recently in June 2013, instructing the RO to: (1) contact the Veteran and request that he submit or authorize VA to obtain updated private treatment records; (2) obtain updated VA treatment records; (3) schedule the Veteran for a VA examination to determine if the Veteran has a current diagnosis of PTSD due to his military service; and (4) readjudicate the issues on appeal.

VA contacted the Veteran requesting information on additional private treatment in a September 2013 letter.  Updated VA treatment records were associated with the record.  The Veteran was scheduled for and attended an October 2013 VA psychiatric examination.  VA readjudicated the matter in a November 2013 Supplemental Statement of the Case.

As a result of these steps taken, the Board finds that there has been compliance with its remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand order of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

II.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2014). 

The duty to notify requires VA to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Notice must be provided before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
In this case, the Veteran was advised by an April 2004 letter prior to the November 2004 rating decision on appeal, and multiple subsequent letters, of the evidence and information necessary to substantiate his claims on both a direct and secondary basis, and the responsibilities of the Veteran and VA in obtaining such evidence.  As a result, VA has complied with its duty to notify requirements.

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated service treatment records, identified private treatment records, and VA treatment records with the file.  The record does not indicate and the Veteran has not notified VA that additional VA medical records, private medical records, or relevant social security medical records exist.  

The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Veteran was most recently afforded a VA examination in October 2013.  The  record does not reflect that the examination is inadequate.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner considered the Veteran's relevant medical history and provides a well-reasoned and adequately supported opinion addressing the relevant medical and lay evidence of record. 

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

III.  Service Connection for PTSD

Generally, service connection may be granted for a disability or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease of injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2014).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection for PTSD has slightly different requirements than general service connection.  

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128  (1997); 38 C.F.R. § 4.125(a).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In certain circumstances lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308 -09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

As noted, in addition to the provisions described above generally concerning service connection for disabilities, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(3) 

Effective on July 13, 2010, VA amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amended 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

If a PTSD claim is based on claimed in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and roommates, fellow service members, or clergy. Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5) (2014).
Otherwise, the law requires verification of a claimed stressor.  Where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must include service records or other credible evidence that supports and does not contradict the Veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors. See Moreau, 9 Vet. App. at 395-396; Cohen v. Brown, 10 Vet. App. 128 , 42 (1997).

Factual Background

The Veteran currently asserts that he suffers from PTSD, which is a result of his active duty military service.  The Board notes that various VA and private treatment records contain diagnoses of PTSD.  However, as will be discussed below, the Board has concluded that the Veteran does currently meet the criteria for a diagnosis of PTSD.

At the Veteran's most recent October 2013 VA examination, the examiner ultimately concluded that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under DSM-IV criteria.  The examiner did diagnose the Veteran with schizoaffective disorder, depressive type.  However, as previously discussed, the Veteran withdrew his service connection claim for this disorder.  The Board notes, the examiner did conclude that the Veteran's schizoaffective disorder, depressive type, is less likely than not caused by or a result of service.

In reaching the conclusion that the Veteran does not have PTSD, the examiner performed a thorough review of the Veteran's rather extensive medical record and addressed the Veteran's lay statements.  The Veteran reported the following stressors: (1) in a "very hostile situation in Vietnam extracting marines," the examiner states the Veteran was aboard a ship and not on a landing craft.  The ship began receiving fire and artillery shells were exploding nearby; (2) as the Captain's boat engineer, the Veteran reported taking the Captain to shore multiple times and guarding the boat until the Captain returned.  The Veteran reported "little Vietnamese kids" would approach him, he had been warned to be cautious of them; (3) the Veteran was ordered to the flight deck to prepare to go inland to assist Marines that "had run into trouble."  After 45 minutes waiting on deck, they were told they were not needed.  The Veteran "thought I was fixing to go out there and see the real stuff;" and (4) during an operation to bring injured Marines onboard for medical care, the Veteran was tasked with bringing the injured Marines to the physician, later wandering if "he'd have been hurt, too, had he been in their place."  The examiner concluded that all four stressors did not meet "Criterion A," and thus were inadequate to support a diagnosis of PTSD.

The examiner provided a lengthy and very thorough rationale in explaining his conclusion.  Due to the complexity of the medical question at issue, and the thoroughness of the examiner's opinion, the Board will reproduce a substantial portion of the opinion below:

As has been discussed in previous examination reports, the majority of mental health providers and interviewers over the years have declined to diagnose the Veteran with PTSD.  Those that did, appear to have done so based only on the [V]eteran's report of his experiences and the types of symptoms he was having, NOT based on any comprehensive review of the record.  Most recently, the Veteran was diagnosed with PTSD by his treating VA psychiatrist, Dr. M (who has since retired); and by a private doctor, Dr. MH....

From the time the Veteran first saw Dr. M in 2003, he appears to have met with only one other VA mental health practitioner, Dr. W, who in 2005finally provided the formal psychological testing and evaluation for PTSD Dr. M has requested....Based on this formal evaluation, Dr. W concluded the Veteran best met the criteria for the diagnosis of schizoaffective disorder, depressive type; and that the Veteran specifically did NOT meet criteria for PTSD....This report was provided to Dr. M, the Veteran's psychiatrist.  However, for unknown reasons, Dr. M continued to record the same PTSD diagnosis she'd started listing in 2003....Not only did Dr. M not modify her diagnosis or treatment based on the requested evaluation result, she did not appear to ever comment on it in her notes.

It should be noted that multiple VA examinations over the years have found essentially the same thing as did Dr. W in 2005: that the reported stressors either do not meet Criterion A for PTSD (traumatic event), or there is so much inconsistency across time and setting in the Veteran's statements as to render them of questionable validity.  This writer...in reviewing the files found that over the years and settings, the Veteran has been inconsistent in reporting what stressors occurred, and which had been the most upsetting....Over the years he appears to have altered his report of which stressors he experienced, and their relative impact on him perhaps based on negative feedback during earlier evaluations.

....The currently claimed stressors were examined via administration of the CAPS (Clinicians Administered PTSD Scale).  The Veteran's responses produced a score of 65.  In the CAPS manual, the test developers have included the recommendation that in forensic cases or other instances in which it's particularly important to guard against "false positives," a cutoff score between 65-70 might reasonably be used.  This would put the Veteran's score of 65 just within that range.

In evaluating the presence or absence of combat or service-related PTSD, it is essential that multiple sources of information be considered, such as psychological testing, clinical interview, previous examiner's evaluations, service treatment records, etc. There is no "test" for PTSD that does not depend upon the Veteran's statements about what happened and how it affected him. Even the CAPS[,] a popular research and treatment instrument since it not only renders a finding of "yes" or "no" regarding the diagnosis, but produces a summary score of severity that can be compared across time- is still dependent on what the Veteran says about his experiences and how they have affected him. This is why it is so important to research the Veteran's statements across the decades and in different settings- to confirm whether or not these statements are consistent, or 'Reliable" (to use a research term). Even this does not confirm that the statements are "true" (or, in research terms, "Valid"). But at least such consistency confers upon the Veteran's testimony, a certain amount of weight, which must be respected. In the case of Dr. MH and Dr. M, these clinicians appear to have diagnosed the Veteran based only on their own interviews, without proper access to previous records, interviews, testing, hearings, etc., that might have
provided additional material to consider.

The in-service examination by a psychiatrist in 1965 concluded there was "no evidence of any serious psychiatric disorder."  There are no other service treatment or personnel records to suggest a mental disorder was in evidence at the time he left service.

Of the four stressor events the Veteran described for THIS writer, three of them clearly do not qualify as a "traumatic stressor"....The fourth that of being onboard ship when they started receiving artillery fire could possibly be considered "traumatizing," though based on the Veteran's statements, the ship was not targeted effectively and the shells didn't come very close, or do any damage. Additionally, it does not argue for the Veteran's credibility, that he didn't mention this event in earlier interviews with mental health professionals, and at least once denied he'd ever witnessed live fire of exploding shells; nor does it argue for his credibility that as discussed above - some of the stressors he DID earlier claim as being traumatizing for him and responsible for his PTSD, were not mentioned today (or in other recent exams)....In this examiner's opinion, an event so traumatizing that it literally changes the course of one's life and mental health for decades to come, cannot be reasonably be expected to have been "forgotten" or left out of previous interviews regarding one's trauma history.

Given these kinds of inconsistencies, even the Veteran's borderline significant score on today's CAPS cannot be taken as compelling evidence of having been exposed to a traumatizing event in service; or of having PTSD today.  The diagnosis offered by this examiner...of schizoaffective disorder, depressive type is most consistent with his long history of both mood and thought disturbance.  The symptoms listed in this report are most likely the result of this diagnosis.  There is no evidence he was impaired with this or any other mental disorder when he left service, or in the year after.

The Board has again reviewed the August 2012 VA psychiatric examination which also found that the Veteran did not have a diagnosis of PTSD.  However, as indicated in the Board's June 2013 Remand, this exam was found to be inadequate, and as a result it has been assigned extremely limited probative value.  

While the probative value of the August 2012 examiner's opinion is of limited value, the Veteran did report the following stressors: (1) the Veteran reported that while stationed on the USS Duluth part of his duties were to help unload injured marines; and (2) the Veteran reported that while stationed off the coast of Vietnam on the USS Duluth, the ship was exposed to shelling while in the process of attempting to board amphibious Marine craft on the vessel.  The examiner concluded that the stressors did not meet "Criterion A," and thus were inadequate to support a diagnosis of PTSD.

A March 2011 VA examination also ruled out a diagnosis of PTSD after the Veteran was originally referred to the examiner due to a tentative diagnosis of PTSD.  The Veteran reported the following stressors: (1) the Veteran reported being exposed to enemy fire from land based guns while stationed aboard the ship.  He could not name how many time he was in the enemy fire zone or remember the names of the operations; (2) an operation when over 100 Marines were injured and brought on board before they were transferred to a hospital ship; and (3) was prepared on the flight deck to go on a mission until they were later told they didn't have to go.  The Veteran reported "it kind of haunts me.  I dream about having to go."  

Additional stressors previously reported that the examiner considered were: (1) jungle survivor school prior to deployment to the waters of Vietnam; (2) learning later that his ship had sailed through a mine field in DaNang harbor; (3) conflict with the Engineer Officer of the ship about a report on the readiness of a life boat: (4) ship came under enemy shore fire but was not hit; (5) assisted wounded Marines to sick bay; and (6) on alert at a machine gun post for Vietnamese small boats approaching the ship.

In reaching the conclusion that the Veteran did not have PTSD, the examiner reviewed the entire claims file and the Veteran's medical history.  The examiner explained:

[The Vetreran's] report of stressors are very mild and his report is significant for lack of consistent first person retelling....It should be noted that across the various PTSD evaluations contained in the Veteran's claims file he has not been consistent in his identification of the most traumatic thing he experienced....the Veteran's reported response to the event he characterizes as the most stressful of his tour, today, does not meet DSM-IV criteria.  The Veteran's report of symptoms is not sufficient to provide a diagnosis even if his exposure and response to the event did meet DSM-IV criteria....It is this examiner's opinion that the Veteran's mental illness symptoms are not caused by or a result of combat trauma.  There is reduced reliability and productivity due to MH symptoms.  MH symptoms require continuous medication....This examiner concurs with the previous C&P evaluator Dr. L and Dr. R that the Veteran does not have PTSD.  The Veteran's symptoms are more likely accounted for by schizoaffective disorder and his substance abuse as noted in previous examinations, neither caused by or related to military service.

At his May 2007 hearing, the Veteran reported receiving critically wounded Marines aboard the USS Duluth.  The Veteran reported being on the flight deck and taking critically injured Marines off of helicopters.  He reported being onboard while receiving enemy fire.  He stated that the ship never received any direct hits, but that there were some close calls.  

In its December 2009 Memorandum decision, the Court found the Veteran's October 2005 VA examination to be inadequate.  As a result, the Board has assigned the examiners opinion  no probative value.  However, the Veteran did report the following stressors: his ship went through an area with mines and that he learning of this after it happened, causing stress; conflict with a superior officer who allegedly forced him to give false testimony; and transporting Marines.

Additionally, the Board notes an October 2004 VA examination in which the examiner similarly concluded that the Veteran did "not meet the criteria for post-traumatic stress disorder at the present time, and more especially, not due to problems in the military service."  At this examination, the Veteran reported that he served as an engine mechanic.  He reported that; his ship went through a mine field; he took his Captain by boat to Saigon and was in charge of operating the ship; he took Marines ashore and took wounded Marines off of helicopters; had problems with one of his officers who apparently falsely accused the Veteran of giving false information.

In a May 2004 statement, the Veteran reported that he believed some of his problems were due to "jungle warfare training" at Camp Pendleton.  The Veteran reported having "continual dreams about getting separate from troops and having to take 6-8 VC on at the same time."  The Veteran reported that his ship received enemy fire while traveling close to the shoreline and transporting troops.  He also reported that his job was to transfer injured troops to the sick bay.  The Veteran also reported being bother by reports that some "troops were raping little children and women."

At a December 1993 Psychological Evaluation, the Veteran reported that he was exposed to many combat situations while in Vietnam and did not want to talk about his experiences, partly because he was afraid he would lose control over his feelings.

At a September 1991 VA examination, the Veteran reported that he had been abused by a superior officer while in Vietnam, who tried to get him to sign a false report.  The Veteran reported that the most traumatic thing he experienced was jungle survival school prior to deployment.  When talking about his experience in Vietnam, the examiner reported that the Veteran "could not explain or detail or give any examples on how it was stressful to him."  

In a July 1991 statement, the Veteran references his experience in jungle training school, the ship traveling through a minefield, his experience with wounded Marines, and his argument with a superior officer.  The Veteran does not mention his ship coming under enemy fire. 

Analysis

Upon careful review of the evidence of record, the Board finds that the Veteran is not entitled to service connection for PTSD. 

The crucial inquiry here is whether the Veteran has established an in-service stressor and a medical link between the in-service stressor and the Veteran's claimed PTSD, and whether any currently diagnosed psychiatric disability is attributable to his period of active duty.  The Board concludes that the Veteran does not have a current diagnosis of PTSD, as opined by multiple VA examiners, most recently the October 2013 VA examiner.  In reaching this finding, the Board finds that the Veteran is not credible with respect to his reports of alleged stressors.  As will be explained, this is due to the inconsistency with which the Veteran has reported his alleged stressors over multiple VA examinations and in various statements.

The Board must assess the credibility and weight of all the evidence, including the medical evidence.  "Just because a physician or other health professional accepted appellant's description of his Vietnam experiences as credible and diagnosed appellant as suffering from PTSD does not mean the [Board is] required to grant service connection for PTSD." Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). Also, the Board is not required to accept a Veteran's uncorroborated account of his active service experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993); Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

The Board acknowledges that the Veteran is competent to testify as to symptoms he has experienced during and since service.  However, to the degree that such symptomatology satisfies the criteria for a diagnosed psychiatric disorder or is related to a current psychiatric disorder, the Board places far greater weight on the multiple VA examiners who have found that the Veteran does not have a diagnosis of PTSD, including the most recent October 2013 examiner.  There is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a diagnosis of PTSD or a medical opinion regarding the etiology of his depressive disorder.  See 38 C.F.R. § 3.159 (a)(1) (2014) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions). 

Although the Veteran is competent to report what he has experienced, he is not competent to diagnosis PTSD or ascertain the etiology of his claimed disorder, as the causative factors for such are not readily subject to lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, it must be noted that the Veteran's own opinion relating his symptoms to his in-service stressors is particularly problematic here, given the inconsistency with which he has reported his in-service stressors.  In this circumstance, the Board gives more credence and weight to the multiple VA examiner opinions, rendered after extensive evaluations of the Veteran and review of the Veteran's medical history by licensed psychologist.

The Veteran's DD 214 confirms that the Veteran served overseas on the USS Duluth.  There is no indication, and the Veteran has not argued to the contrary, that the Veteran engaged in combat.  

The Board notes that some of the Veteran's reported stressors are related to fear of actual hostile military or terrorist activity, specifically his reports of his ship being fired upon and traveling through a minefield, and some are unrelated to the fear of actual hostile military or terrorist activity, including his reported altercation with a superior officer.

As dictated above, the Veteran has alleged a multitude of in-service stressors at various VA examinations and in various statements over the last few decades.  These include exposure to enemy fire while aboard the USS Duluth, being ordered to deck to prepare for an operation to extract Marines and then being told they were not needed, piloting a boat to take his Captain to shore and then guarding the boat while Vietnamese children approached the boat, transporting critically injured marines to sick bay on the USS Duluth, learning that his ship had traveled through a mine field afterwards, an ongoing altercation with an officer, pre-deployment jungle warfare training, and hearing that fellow servicemen were raping women and children on shore.

While some of those reported stressors have been mentioned multiple time, such as his service ship receiving enemy fire, traveling through a minefield, and transporting injured marines, the Board finds that after a thorough review of the record, the Veteran's report of in-service stressors is simply not credible.  The inconsistency with which the Veteran has reported his alleged stressors at multiple VA examinations, in multiple statements, and at his May 2007 Travel Board hearing, is significant.  While the Board does not expect that the Veteran would provide consistently identical reports of his in-service stressors, the Board finds it likely that there would be a greater uniformity to the Veteran's reporting.  Specifically, over the course of time, the stressors which the Veteran has reported has varied dramatically.  Each examination or statement seems to contain a different combination of claimed stressors.  As noted, while there are some consistently mentioned stressors, the Board finds it troublesome that no claimed stressor is alleged in every or even most statements or reports.  

As an example, at the Veteran's September 1991 VA examination he reported abuse by a superior officer and then stated that the most traumatic thing he experienced was jungle survival school prior to deployment.  The Veteran reportedly "could not explain or detail or give any examples on how it was stressful to him."  He failed to mention that his ship was exposed to enemy fire, that he traveled through a mine field, that he was called to deck for a potential operation to extract marines from shore, that he transferred critically injured marines, or was disturbed by reports of fellow servicemen raping Vietnamese women and children.  
At his most recent October 2013 VA examination, the Veteran failed to report his altercation with the officer or jungle survival school as a stressor.  Instead, the Veteran reported being exposed to enemy fire while aboard his ship, piloting the Captain to shore, being called to the flight deck to extract marines from shore then being told they were not needed, and transporting injured marines.

Again, while the Board does not expect the Veteran's reports of in-service incidents to be identical or verbatim, especially over many years, the inconsistency in which he reported specific stressors at various times, calls into the question the credibility of his accounts.  As an example, the Veteran reported entirely different stressors at his October 2013 VA examination and his September 1991 examination.  As documented above in the reports of the various VA examinations and statements from the Veteran, this is not the only time that the Veteran's reported stressors have varied significantly. 

The Board acknowledges that there are varying opinions regarding whether the Veteran has a current diagnosis of PTSD.  In general, the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his or her knowledge and skill in analyzing the data, and his or her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  As such, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The Board finds the conclusions reached in the October 2013 VA examination report that the Veteran does not meet the criteria for a diagnosis of PTSD to be the most probative of record.  In that regard, the Board notes that this examiner specifically reviewed and considered all the Veteran's claimed stressors and reported symptoms, this includes the multiple VA examinations, statements by the Veteran, and other treatment records.  The examiner noted the multiple inconsistencies within the Veteran's reported stressors and, for that reason, concluded that a diagnosis of PTSD could not be made, despite the Veteran's reported symptoms.  In support of that conclusion, the VA examination report observed that of the Veteran's four reported stressors at that examination, three "clearly do not qualify as a 'traumatic stressor'" and that the fourth, exposure to shell fire while aboard his ship, has not been consistently reported at past treatment and examinations.  The Board finds these opinions to be credible and probative.  The Board finds this conclusion to be important, in that the examiner based his opinion not only the questionable credibility of the Veteran's statements, but also on the severity of the claimed stressors.  

This VA examination report was based on an interview of the Veteran, his reported medical history and current symptomatology, appropriate diagnostic testing, and objective psychiatric examination.  The examiner's conclusion is fully explained and consistent with the evidence of record.  Furthermore, the Board finds that the examiner's determination that a diagnosis of PTSD was not warranted was a definitive conclusion and not speculative or conjectural in nature.

The Board acknowledges the treating professionals who have diagnosed the Veteran with PTSD. These diagnoses, however, were based in whole or in large part on the Veteran's reported and non-verified stressors.  As discussed above, the Board finds these claimed stressors not credible.  As such, these diagnoses are based on incorrect factual premises and, therefore, may not support service-connection here. See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (holding that the Board may reject a medical opinion that is based on facts provided by the Veteran that have been found to be inaccurate or that are contradicted by other facts of record). 

The Board has considered the case of Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), wherein the Court held that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  However, this is not a case in which the record is merely silent regarding several of his claimed stressors.  Rather, this is a case in which the record and the Veteran's own statements contradict many of his current claims.  As noted, the Veteran reported stressful and traumatic incidents on numerous occasions, and these reports have consistently varied or contradicted other statements.  Moreover, as previously discussed, several VA examiners have concluded that sever of the Veteran's reported stressors lack veracity, are too mild to result in a diagnosis of PTSD.  The Board gives greater credence and weight to the contemporaneous medical and personnel records filed in this matter and the Board finds that the Veteran's multiple contradictory statements regarding multiple claimed stressors renders all his statements regarding any non-verified stressor to be less than credible.  As discussed above, the opinions of multiple examiners refute his claim of experiencing the stressors outlined above and the veracity of those stressors which he may have experienced.  Because of the inconsistency, the Board finds that the Veteran's allegations as to claimed and non-verified stressors have no probative value.

In order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim").  Absent competent evidence of the existence of a disability, service connection cannot be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In this case, the most probative opinion of record specifically states that the diagnosis of PTSD was not conferred in the current examination, per instructions of the DSM-IV and the Veteran's non-credible reported stressors.  Therefore, the Board finds that the most persuasive medical evidence of record does not show the Veteran to have PTSD, and there may be no service connection for the claimed disability.

In addition, the Board is cognizant that the Veteran's claim of entitlement to service connection for PTSD encompasses all of his psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  However, as noted above, the Veteran has effectively withdrawn his service connection claim for schizophrenia, as adjudicated in the Board's June 2013 decision, and there is a lack of evidence of any other diagnosed psychiatric conditions.  Furthermore, the Board notes the October 2013 VA examiner's opinion that the Veteran's diagnosed schizophrenia is less likely than not related to service.

Here the most probative evidence establishes that the Veteran does not have PTSD, the disability for which service connection is sought.  Likewise, the weight of the evidence shows that he has not had such disability at any time during the course of the appeal.  As a result there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant appeal, the claim for service connection for PTSD must be denied because the first criterion for the grant of service connection-competent evidence of the disability for which service connection is sought-is not met.

In reaching this conclusion, the Board has no reason to question that the Veteran experiences some symptoms that may be consistent with PTSD.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  As a result, the Board has seriously considered lay statements submitted by the Veteran and his acquaintances.  In the instant case, however, the Board finds that the presence of PTSD is not subject to lay diagnosis.  While some symptoms may be reported by a layperson, the Veteran and his representative do not have the medical expertise to provide an opinion regarding a specific psychiatric diagnosis.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999). 

Thus, the Veteran and his representative's assertions that he currently has PTSD are not sufficient in this instance and are outweighed by other probative evidence of record, specifically the opinion of a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372  (Fed. Cir. 2007).

Similarly, in reaching this conclusion, the Board has considered VA and private medical records which have provided diagnoses of PTSD during the appellate period.  However, the Board finds that the probative value of the various medical records providing a diagnosis of PTSD is limited due to the lack of a well-supported rationale.  Additionally, the Board finds the Veteran's most recent October 2013 VA examination to be of significant probative value due to the examiner's in-depth, well-supported rationale which discusses the Veteran's medical history and current symptoms in detail.  As such, the preponderance of the medical evidence of record supports a finding that the Veteran does not have a current diagnosis of PTSD.

In light of the foregoing, the Board concludes that the preponderance of the evidence establishes that PTSD has not been present at any time during the pendency of this claim.  Therefore, there is no valid claim of service connection for such disability.  See Brammer, supra.

IV.  Service Connection for the Other Claimed Conditions

The Veteran contends that his hypertension, erectile dysfunction, and sleep apnea are secondary to PTSD.  The same criteria for service connection as delineated above apply.  

In addition, a disability that is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  When service connection is thus established for a secondary condition, the secondary condition shall be considered part of the original condition.  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists, and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.

The Board notes that, as previously discussed, the Veteran is not service-connected for PTSD.  As a result, service connection secondary to PTSD is not warranted for any of these conditions.  

To the extent that the Veteran has alleged that his hypertension, erectile dysfunction, or sleep apnea are directly related to service, the Board finds that there is no evidence linking these conditions to his military service.

Service treatment records are negative for any documentation of complaint, relevant findings, treatment for, or diagnosis of erectile dysfunction, hypertension, or sleep apnea.

The medical evidence of record suggests that the Veteran was first diagnosed with erectile dysfunction in October 2003; a formal diagnosis of hypertension in July 2003, although an elevated blood pressure reading was taken in January 1995; and sleep apnea in May 2004.

In conclusion, as the preponderance of the evidence does not support a finding that the Veteran's hypertension, erectile dysfunction, or sleep apnea is etiologically related to active duty military service or another service-connected disability, service connection is not warranted.

In reaching this conclusion, the Board acknowledges the Veteran's contentions,  see Jandreau, and again notes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that the question of the etiology of his currently diagnosed hypertension, erectile dysfunction, and sleep apnea is not subject to lay diagnosis.  While some symptoms may be reported by a layperson, the Veteran and his representative do not have the medical expertise to provide an opinion regarding the etiology of his current hypertension, erectile dysfunction, and sleep apnea.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  

Thus, to the extent that the Veteran and his representative have asserted that his current hypertension, erectile dysfunction, and sleep apnea are directly related to service, their assertions are not sufficient in this instance and are outweighed by other probative evidence of record.  Jandreau v. Nicholson, 492 F.3d 1372  (Fed. Cir. 2007).  Accordingly, service connection for hypertension, erectile dysfunction, and sleep apnea, to include as secondary to PTSD, is not warranted.  


ORDER

Entitlement to service connection for posttraumatic stress disorder is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for erectile dysfunction is denied.

Entitlement to service connection for sleep apnea is denied.


REMAND

Regarding the Veteran's claim for entitlement to service connection for Parkinson's disease, the Board finds that a clarifying opinion is necessary as to whether he has a current diagnosis.  

The Board notes the Veteran's August 2011 VA examination, in which the examiner ultimately concluded that the Veteran did not have a current diagnosis of Parkinson's disease.  However, since that examination the Veteran has submitted private treatment records, including one specific record dated November 2013, which provide a diagnosis of Parkinson's disease.  As a result, the Board finds that a new examination, or in the alternative, a new opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Send notice to the Veteran requesting that he identify any additional private or VA treatment records for his claimed Parkinson's disease.  Request that he forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records.  

If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file. 

2.  Return the claims file to the August 2011 VA examiner, or if that examiner is not available, another examiner of appropriate knowledge and expertise.  It is up to the discretion of the examiner if a new examination is necessary, or in the alternative, an addendum opinion will suffice.

The claims file and a copy of this remand must be provided to the examiner.  The examiner should provide a clarifying opinion as to the etiology of the Veteran's claimed Parkinson's disease.  The examiner should address all relevant medical and lay evidence.

Based on a review of the record, the examiner should:

a) Determine whether or not the Veteran has a current diagnosis of Parkinson's disease, and if not, provide a specific diagnosis of any relevant condition if possible.

b) If a condition is diagnosed, provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's diagnosed condition is causally or etiologically related to the Veteran's period of active service.

A complete rationale for any opinion expressed should be provided in a legible report.  In doing so, the examiner should reconcile any contrary medical evidence of record.  

3.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


